Case: 14-40292      Document: 00512984724         Page: 1    Date Filed: 03/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40292
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 27, 2015
JIMMY DIAZ,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

POLICE CHIEF MARK WICKER; OFFICER ANDERSON BRANDON;
SERGEANT JESSE GARZA,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 3:11-CV-545


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jimmy Diaz, Texas prisoner # 1737301, appeals the dismissal of his 42
U.S.C. § 1983 complaint. The district court dismissed Diaz’s § 1983 complaint
with prejudice as barred by the three-strikes provision in 28 U.S.C. § 1915(g).
       Diaz does not address in his opening brief whether the district court
erred in dismissing his complaint pursuant to § 1915(g). Even if we construe



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40292    Document: 00512984724     Page: 2   Date Filed: 03/27/2015


                                 No. 14-40292

his pleading entitled “Affidavit Relating To Previous Filings” as a timely filed
reply brief, this does not help Diaz. Although we ordinarily do not consider
arguments raised for the first time in a reply brief, see United States v.
Transocean Deepwater Drilling, Inc., 767 F.3d 485, 492 (5th Cir. 2014), we have
done so in the instant case in light of Diaz’s pro se status and in the interests
of justice.   Diaz’s arguments do not show that the district court erred in
imposing the § 1915(g) bar and dismissing his complaint.
      The judgment of the district court is AFFIRMED. Diaz’s motion for
appointment of counsel is DENIED. See Jackson v. Dallas Police Dep’t, 811
F.2d 260, 261 (5th Cir. 1986).




                                       2